Citation Nr: 0404336	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from June 1977 to June 1980 
and from May 1981 to May 1992.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  At present, this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
service medical records show that in November 1991 he 
sustained a mid back injury.  The veteran was treated at that 
time, and his service medical records are negative of any 
further complaints, treatment or diagnosis of lumbar spine 
disorders.  Recent medical records from the Tuskegee VA 
Medical Center, the Columbus State University Student Health 
Center and the Hughston Clinic show that the veteran is 
currently suffering from disc bulging and degenerative joint 
disease of the lumbar spine.  However, the veteran has not 
been given the benefit of a VA examination which includes a 
medical opinion as to the etiology of the claimed back 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Hence, the case is 
remanded to the RO for additional development.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to his claimed 
back disorder since May 1992 to the 
present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also, 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VA medical 
facility relevant to his claimed back 
disorder.  All identified treatment 
records from any reported VA medical 
facility dated from May 1992 to the 
present which are not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following: 
an orthopedic examination to show the 
severity, and etiology of the claimed 
back disorder.  If no back disorder is 
found by the examiner, the examiner 
should so indicate.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed back disorder.  The 
examiner should review all of the 
veteran's medical records and history, 
including but not limited to the November 
1991 service note describing back pain.  
Additionally, the examiner should review 
the post-service medical evidence, 
including but not limited to, the 
February 2001 to May 2003 outpatient 
treatment records from the Tuskegee VA 
Medical Center, the May 2001 treatment 
report from the Hughston Clinic, and the 
February 2001 and May 2003 treatment 
reports from the Columbus State 
University Student Health Center.  
Following an examination of the veteran 
and a review of his medical records and 
history, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the currently claimed 
back disorder was incurred in or 
aggravated during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from active service, or is 
otherwise related to his active service.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed back 
disorder is related to any post-service 
event(s) or diseases, including aging.  
If the etiology of the claimed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's claimed back disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to service connection 
for a back disability.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




